DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended. 

Response to Arguments
Applicant’s arguments, see pages 1-7, filed 01/19/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 103112127 in view of WO 2016158471 (hereinafter, WO’471)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103112127, hereinafter CN’127 listed in IDS with machine translation provided dated 04/20/2021, in view of WO2016158471 (listed in IDS, hereinafter WO’471, translation attached).
Regarding Claim 1, CN ‘127 discloses an injection molding die for molding a resin hollow body including a straight tubular portion having an inner peripheral surface that does not have a tapered portion for die removal (Figure 1, [0034],  plastic barrel-1, hollow  body to include a straight pipe portion no tapered portion on an inner peripheral surface), the injection molding die comprising, a movable die including a base portion (Figure 4, [0040] base portion 3a),  a core portion (Figure 4,[0040][0041], mold core-3c ) including a cylindrical portion configured to form the inner peripheral surface of the straight tubular portion (Figure 4, [0040], cylindrical portion-3b, the injection mold-3 includes a core having a straight cylindrical portion forming an inner peripheral surface of the straight tube portion), and two  (Figure 4, [0040], core portions-3d); wherein the core portion is fixed to the base portion (Figure 4, 12, base portion-3a fixed to molding core-3c )
CN’127 did not specifically disclose that the recessed portion is in the base end portion of the core portion. In the same field of endeavor pertaining to the art WO’ 471 discloses a groove recessed inwardly in a radial direction is formed over a whole circumference of the core portion in a base end portion of the core portion on a first side in an axial direction, the base end portion being a portion in which the core portion is fixed to the base portion (Figure 1-2 show base end portion is where the core portion is fixed to base portion; core portion-3, [0033]).
It would be obvious for one ordinary skilled in the art to modify CN’127, with the teaching of the groove formed over a core portion in the base end portion for making the desired product formed by this undercut.
Further CN’127 discloses the base end portion corresponding to a rear end portion of the resin hollow body in a die-removal direction (Figure 4, [0048], base end portion - 3a correspond to a rear end portion of the resin hollow body).
Regarding Claim 2, CN’127 discloses an outer die placed such that cavities are formed between the outer die and an end surface of the core portion on a second side in the axial direction and between the outer die and an outer peripheral surface of the core (Figure 5, 8-9 ,[0044],  outer die-2 to form a die cavity between outer die and an end surface of the second side which is radially outward location of the mold assembly-3), the outer die being displaceable to separate from the core toward the second side in the axial direction  and toward an outer side in the radial direction ([0044], to smoothly ensure plastic barrel-1 is demoulded properly, the outer die-2 is first separated in the demoulding process and the plastic barrel-1 is positioned on the mold assembly-3 ), wherein the core portion includes an air passage penetrating through the core in the axial direction ([0049]).
Regarding Claim 5, CN’127 discloses further comprising a base portion fixed to the core portion on the first side of the core portion (Figure 12, base portion-3a fixed to molding core-3c), the base portion including an air passage extending along an axis of the base portion and in fluid communication with the air passage of the core portion (Figure 4, [0049], air channel-9), and a toric recessed portion formed around the axis so as to be opened toward the outer die (Figure 13, recessed portion-3e formed on the outer side ).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)-272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741